Title: From Thomas Jefferson to Charles Willson Peale, 23 October 1822
From: Jefferson, Thomas
To: Peale, Charles Willson


Dear Sir
Monticello
Oct. 23. 22.
I could never be a day without thinking of you, were it only for my daily labors at the Polygraph for which I am indebted to you. it is indeed an excellent one, and after 12. or 14. years of hard service it has failed in nothing except the spiral springs of silver wire which suspend the pen-frame. these are all but disabled, and my fingers are too clumsy to venture to rectify them, were they susceptible of it. I am tempted to ask you if you have ever thought of trying a cord of elastic gum. if this would answer, it’s simplicity would admit any bungler to prepare & apply it.It is right for old friends, now and then, to ask each other how they do? the question is short, and will give little trouble either to ask, or answer. I ask it therefore, observing in exchange that my own health is tolerably good; but that I am too weak to walk further than my garden without suffering, altho’ I ride without fatigue 6. or 8. miles every day, and sometimes 20. I salute you with constant and affectionate friendship & respect.Th: Jefferson